DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 17, 25 and 35 are amended. Claims 1-6 and 22 are cancelled. Claims 17-21 and 23-43 are examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Priority
U.S. Provisional Application #62/255,175 does not provide support for the claimed feature of moving first and second deposition mechanisms independently of each other. The instant claims are therefore considered to have an effective filing date of 11/11/2016 for the purposes of this Office action.
Terminal Disclaimer
The terminal disclaimer filed on 9/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,717,263 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Specification
The use of the term Selfoc [0154], which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39, 41 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 39, 41 and 43, the claims require that each of the deposition mechanisms have an independent computer controller, however, applicant’s specification discloses that each deposition mechanism includes a sub controller that are all integrated with an overall controller [0167].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 17-21, 23-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US 2012/0045617, hereafter referred to as Yasukochi ‘617) in view of Ng (US 10,780,497) and Yasukochi (WO 2015/093032, English language equivalent US 10,703,085 relied upon, hereafter referred to as Yasukochi ‘032).

Regarding claims 17 and 25, Yasukochi ‘617 discloses a three dimensional modeling apparatus having a modeling stage (figure 18, reference numeral 15) mounted on a lifting and lowering stage ([0200], figure 18, reference numeral 14), which is considered to meet the claim limitation of a support assembly comprising a build platform. The object is built on the modeling stage [0202]. The device has a first set (figure 18, reference numeral 41) and a second set (figure 18, reference numeral 42). Each of the first and second sets have a drum, an irradiation unit, a supply nozzle [0198]. A supply nozzle supplies the build material [0082] to the drum [0097]. The first and second sets sequentially form a layer on the modeling surface [0203], and the irradiation units selectively [0003] radiate laser light toward the build area [0147] to irradiate the material being formed [0014] to form a cured layer [0156], which is considered to meet the claim limitation of solidification. The supply nozzle is spaced a predetermined distance from the drum [0148] and is connected to the drum as part of a first set [0214]. The build 
Regarding (a), Ng teaches an additive manufacturing apparatus for forming a part (abstract) having a main roller that moves in a forward direction to apply first powder particles (column 11, lines 30-43, figure 5A, reference numeral 116) and a second roller following the first roller that applies second powder particles (column 11, lines 44-52, figure 5A, reference numeral 118). The rollers are mounted on a common set of rails but are independently movable (column 12, lines 8-16). Ng additionally teaches that the rails support the rollers (column 7, lines 64-67, column 8, lines 1-9).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rollers of Yasukochi ‘617 with the track and independent rollers of Ng. One would have been motivated to do so since Yasukochi ‘617 teaches applying building material using two rollers and Ng teaches mounting two rollers on supporting rails that move independently.
Regarding (b), Yasukochi ‘032 teaches a modeling apparatus (column 5, lines 30-35) having a downwardly oriented workplate with an exposure head unit below it (column 5, lines 65-67, figure 3, reference numeral 13). The exposure head unit has a cylindrical drum (figure 3, reference numeral 35) that retains a light curable resin on its surface and an irradiation unit (column 6, lines 1-9, figure 3, reference numeral 40). Yasukochi ‘032 additionally teaches that building the cured object such that it is not supported from below allows uncured resin to flow down due to gravity (column 8, lines 43-48).


Regarding claims 18 and 26, Yasukochi ‘617 discloses that the two sets can apply cured layer pieces of different heights to the stage [0209].

Regarding claims 19, 27 and 33, Yasukochi ‘617 discloses that the layer pieces applied by the first and second sets have the same height [0203].

Regarding claims 20 and 28, Yasukochi ‘617 discloses that the apparatus repeats the process once the first and second sets have their respective layer portions [0204].

Regarding claims 23 and 30, Yasukochi ‘617 discloses that the first and second sets supply different materials [0199].

Regarding claims 24 and 31, Yasukochi ‘617 discloses that the first and second sets supply the same material [0209].

Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US 2012/0045617, hereafter referred to as Yasukochi ‘617) in view of Ng (US 10,780,497) and Yasukochi (WO 2015/093032, English language equivalent US 10,703,085 relied upon, hereafter referred to as Yasukochi ‘032) as applied to claims 17 and 25 above, and further in view of Pomerantz (US 5,263,130).

Regarding claims 21 and 29, modified Yasukochi ‘617 teaches all the claim limitations as set forth above. Modified Yasukochi ‘617 does not explicitly teach printing two objects simultaneously.
Pomerantz teaches a system that models and fabricates three dimensional objects (abstract) in which two nested objects are made simultaneously while occupying a minimum volume (column 10, lines 8-14).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of modified Yasukochi ‘617 with the multiple article fabrication of Pomerantz. One would have been motivated to do so since Pomerantz teaches that multiple objects can be fabricated together while occupying a minimum volume.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US 2012/0045617, hereafter referred to as Yasukochi ‘617) in view of Ng (US 10,780,497) and Yasukochi (WO 2015/093032, English language equivalent US 10,703,085 relied upon, hereafter referred to as Yasukochi ‘032) as applied to claims 17 and 25 above, and further in view of Silverbrook (US 7,467,837).

Regarding claim 32, modified Yasukochi ‘617 teaches all the claim limitations as set forth above. Yasukochi ‘617 additionally discloses that there may be more than two sets [0208] and the sets may deposit layers of different heights [0209]. Modified Yasukochi ‘617 does not explicitly teach the two layers of different heights applied over each other.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple sets of modified Yasukochi ‘617 with the printing all layers in a single pass of Silverbrook. One would have been motivated to do so since Silverbrook teaches that printing an entire object in a single pass allows an electrically or mechanically active object to be fabricated.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US 2012/0045617, hereafter referred to as Yasukochi ‘617) in view of Ng (US 10,780,497) and Yasukochi (WO 2015/093032, English language equivalent US 10,703,085 relied upon, hereafter referred to as Yasukochi ‘032) as applied to claim 17 above, and further in view of Schirtzinger (US 2016/0311023). 

Regarding claim 34, modified Yasukochi ‘617 teaches all the claim limtiations as set forth above. Yasukochi ‘617 additionally discloses that the process is repeated once a pass is complete [0204]. Modified Yasukochi ‘617 does not explicitly teach moving the rollers through the build areas in an opposite direction.
 Schirtzinger teaches an additive manufacturing process (abstract) in which a roller mounted on a carriage [0017] moves in a reverse direction to further compact material [0065]. It is noted that the instant claim does not require any material to be deposited during the second pass.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rollers of modified Yasukochi ‘617 with reverse direction .

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US 2012/0045617, hereafter referred to as Yasukochi ‘617) in view of Ng (US 10,780,497) and Yasukochi (WO 2015/093032, English language equivalent US 10,703,085 relied upon, hereafter referred to as Yasukochi ‘032) and Vermeer (US 8,678,805).

Regarding claim 35, Yasukochi ‘617 discloses a three dimensional modeling apparatus having a modeling stage (figure 18, reference numeral 15) mounted on a lifting and lowering stage ([0200], figure 18, reference numeral 14), which is considered to meet the claim limitation of a support assembly comprising a build platform. The object is built on the modeling stage [0202]. The device has a first set (figure 18, reference numeral 41) and a second set (figure 18, reference numeral 42). Each of the first and second sets have a drum, an irradiation unit, a supply nozzle [0198]. A supply nozzle supplies the build material [0082] to the drum [0097]. The first and second sets sequentially form a layer on the modeling surface [0203], and the irradiation units selectively [0003] radiate laser light toward the build area [0147] to irradiate the material being formed [0014] to form a cured layer [0156], which is considered to meet the claim limitation of solidification. The supply nozzle is spaced a predetermined distance from the drum [0148] and is connected to the drum as part of a first set [0214]. The build material is a liquid resin [0097], which is considered to meet the claim limitation of a flowable material. In the modeling process, the modeling stage is initially located at an upper side of the first set and is lowered to allow the first set to deposit material [0202]. The modeling stage is then further lowered so that the second set can deposit material onto it [0203], which is considered to meet the claim limitation of completely moving through the build area. Yasukochi ‘617 does not explicitly disclose (a) the first and 
Regarding (a), Ng teaches an additive manufacturing apparatus for forming a part (abstract) having a main roller that moves in a forward direction to apply first powder particles (column 11, lines 30-43, figure 5A, reference numeral 116) and a second roller following the first roller that applies second powder particles (column 11, lines 44-52, figure 5A, reference numeral 118). The rollers are mounted on a common set of rails but are independently movable (column 12, lines 8-16) and are driven by motors (column 3, lines 19-29). Ng additionally teaches that the rails support the rollers (column 7, lines 64-67, column 8, lines 1-9).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rollers of Yasukochi ‘617 with the track and independent rollers of Ng. One would have been motivated to do so since Yasukochi ‘617 teaches applying building material using two rollers and Ng teaches mounting two rollers on supporting rails that move independently.
Regarding (b), Vermeer teaches a method for layer by layer production of an object (abstract) that applying a coating to form a layer in a bidirectional manner so that two layers can be produced in a single device cycle (column 9, lines 29-43).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the application of modified Yasukochi ‘617 in the return direction with the bidirectional layer deposition of Vermeer. One would have been motivated to do so since Vermeer teaches that bidirectional layer application allows two layers to be fabricated in the same cycle.
Regarding (c), Yasukochi ‘032 teaches a modeling apparatus (column 5, lines 30-35) having a downwardly oriented workplate with an exposure head unit below it (column 5, lines 65-67, figure 3, 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the sets and track of modified Yasukochi ‘617 below the building stage. One would have been motivated to do so since Yasukochi ‘032 teaches that the modeling apparatus having a downwardly oriented workplate allows uncured resin to flow down due to gravity.

Regarding claim 36, Yasukochi ‘617 discloses that the first and second sets supply the same material [0209].

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US 2012/0045617, hereafter referred to as Yasukochi ‘617) in view of Ng (US 10,780,497) and Yasukochi (WO 2015/093032, English language equivalent US 10,703,085 relied upon, hereafter referred to as Yasukochi ‘032) as applied to claim 17 above, and further in view of Carbone (US 9,481,133).

Regarding claim 37, modified Yasukochi ‘617 teaches all the claim limitations as set forth above. Modified Yasukochi ‘617 does not explicitly teach the rails and rollers interlocking using toothed gears.
Carbone teaches a three dimensional printer that positions a printing tool such as an extruder using a positioning system (abstract) having a gantry movement system having first and second rails having racks disposed in the x and y directions, respectively, that engage with drive gears (column 12, lines 66-67, column 13, lines 1-16) that are powered by motors (column 9, lines 56-67, column 10, lines 1-2).
. 

Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US 2012/0045617, hereafter referred to as Yasukochi ‘617) in view of Ng (US 10,780,497) and Yasukochi (WO 2015/093032, English language equivalent US 10,703,085 relied upon, hereafter referred to as Yasukochi ‘032) as applied to claims 17 and 25 above, and further in view of Swanson (US 8,961,167).

Regarding claims 38 and 40, modified Yasukochi ‘617 teaches all the claim limitations as set forth above. Modified Yasukochi ‘617 does not explicitly teach the first and second deposition mechanisms having independent drive motors.
Swanson teaches an additive manufacturing system (abstract) comprising a drive mechanism having a drive gear that is driven by a motor (column 9, lines 24-33).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the motorized drive rollers of modified Yasukochi ‘617 with the motor within the drive mechanism of Swanson. One would have been motivated to do so since Swanson teaches that motors to power a gear can be located within the drive mechanism. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US 2012/0045617, hereafter referred to as Yasukochi ‘617) in view of Ng (US 10,780,497) and Yasukochi (WO 2015/093032, English language equivalent US 10,703,085 relied upon, hereafter referred to as Yasukochi ‘032) and Vermeer (US 8,678,805) as applied to claim 35 above, and further in view of Swanson (US 8,961,167).

Regarding claim 42, modified Yasukochi ‘617 teaches all the claim limitations as set forth above. Modified Yasukochi ‘617 does not explicitly teach the first and second deposition mechanisms having independent drive motors.
Swanson teaches an additive manufacturing system (abstract) comprising a drive mechanism having a drive gear that is driven by a motor (column 9, lines 24-33).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the motorized drive rollers of modified Yasukochi ‘617 with the motor within the drive mechanism of Swanson. One would have been motivated to do so since Swanson teaches that motors to power a gear can be located within the drive mechanism. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Response to Arguments
Regarding the rejections under 35 USC 112(a), applicant’s arguments have been fully considered but they are not persuasive. Applicant presents no arguments that the rejection as presented in the instant Office action is improper and it is therefore maintained.

Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive since they do not address the teachings of Yasukochi ‘032 as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/RUSSELL E SPARKS/               Examiner, Art Unit 1747